Citation Nr: 1519802	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for a disability manifested by muscle pain.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to service connection for a menstrual disorder.

10.  Entitlement to service connection for acne.

11.  Entitlement to service connection for abnormal weight loss.

12.  Entitlement to service connection amyotrophic lateral sclerosis (ALS).

13.  Entitlement to service connection for Gulf War Syndrome.

14.  Entitlement to service connection for a neurological disability.

15.  Entitlement to service connection for a neuropsychological disability, claimed as due to Gulf War Syndrome.

16.  Entitlement to service connection for a gastrointestinal disability.

17.  Entitlement to an increased rating for a right, great toe disability, currently evaluated as noncompensable.

18.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to October 1991.  

These matters come before the Board of Veterans' Appeals (Board) from 2008, 2010, and 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

At the Board hearing, the mental health issues were phrased as entitlement to service connection for an acquired psychiatric disorder, and whether new and material evidence had been received to reopen a claim of service connection for psychosis.  Upon further review of the claims file, the Board finds that the issues are more appropriately characterized as entitlement to service connection for a neuropsychological disability (claimed as due to Gulf War syndrome), and whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  The Veteran is not prejudiced by the re-characterization of the issues as his mental health signs and symptoms are considered in his claims for entitlement to service connection for Gulf War Syndrome and the newly reopened claim of entitlement to service connection for an acquired psychiatric disability.  


FINDINGS OF FACT

1.  At a March 2015 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for the issues of entitlement to service connection for a TBI, a disability manifested by muscle pain, a respiratory disability, hypertension, headaches, fibromyalgia, chronic fatigue, a sleep disorder, a menstrual disorder, acne, abnormal weight loss, and ALS, and entitlement to a neuropsychological disability due to Gulf War Syndrome. 

2.  The Veteran is not credible as to any statement that he has had symptoms of an acquired psychiatric disability, a neurological disability, or a gastrointestinal disability, since service, or that any such disability manifested to a degree of 10 percent or more within one year of service. 

3.  The competent credible evidence of record does not reflect that the Veteran has a disability due to his service in the Persian Gulf.

4.  The competent credible evidence of record does not reflect that the Veteran has the signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisymptom illness. 

5.  The competent credible evidence of record does not reflect that the Veteran has a neurological disability causally related to, or aggravated by, active service, to include service in the Persian Gulf.

6.  The competent credible evidence of record does not reflect that the Veteran has a gastrointestinal disability causally related to, or aggravated by active service, to include service in the Persian Gulf.

7.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

8.  The competent credible evidence of record does not reflect that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.

9.  The Veteran's right great toe disability is manifested by complaints of pain and stiffness, productive of no more than mild severity of the foot.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a disability manifested by muscle pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a respiratory disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a sleep disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

9.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a menstrual disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

10.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for acne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

11.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for abnormal weight loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

12.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a ALS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

13.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for neuropsychological disability due to Gulf War Syndrome have not been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

14.  The criteria for service connection for Gulf War Syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

15.  The criteria for service connection for a neurological disability have not been met. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014)

16.  The criteria for service connection for a gastrointestinal disability have not been met.  §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014)

17.  Evidence received since the 1996 RO decision that denied service connection for an acquired psychiatric disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

18.  The criteria for service connection for an acquired psychiatric disability, to include schizophrenia, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.17 (2014). 

19.  The criteria for a compensable rating for right great toe disability have not been met. 38 USCA §§ 1155, 5107 (West 2014), 38 C F R §§ 3 102, 3 159, 3 321, 4 3, 4 7, 4 40, 4 45, 4 59, 4 71, 4 71a, Diagnostic Codes 5276-5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At a March 2015 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for the issues of entitlement to service connection for a TBI, a disability manifested by muscle pain, a respiratory disability, hypertension, headaches, fibromyalgia, chronic fatigue, a sleep disorder, a menstrual disorder, acne, abnormal weight loss, and ALS, and service connection for a neuropsychological disability due to Gulf War Syndrome.  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the issues.  

Adjudicated Claims

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2009, March 2010, and May 2010.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A VA examination for the Veteran's right great toe disability was obtained in 2014.  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.791 (2006).  An October 2010 Gulf War Protocol Examination report is of record.  The Board finds that additional examinations are not warranted.  There is no competent credible evidence which indicates that the Veteran may have a disability associated with service, and there is sufficient competent evidence on file for the Secretary to make a decision on the claim.  
 
Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service Connection specific to Persian Gulf War Veterans

Service connection is warranted pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, if a Veteran presents evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

Rating the Foot

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See also DeLuca v. Brown, 8 Vet. App. 202  (1995).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Gulf War Syndrome

The Veteran's DD 214 reflects that he received the Southwest Asia service medal with 2 bronze stars, that his military occupational specialty was as an M1 Abrams Tank systems mechanic, and that he had foreign service.  Thus, the evidence supports a finding that he is a Persian Gulf veteran.  

In July 2008 correspondence, the Veteran asserted that he has chronic fatigue syndrome, muscle pain, joint pain, and sleep disturbances.  In January 2010 correspondence, the Veteran asserted that he has chronic fatigue syndrome, fibromyalgia, skin disorders, headache, muscles pain, joint pain, neurological symptoms, neuropsychological symptoms, symptoms involving the respiratory system, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  The Veteran is a male, and has not been shown to ever have had a uterus; thus, he cannot have a menstrual disorder.  The Veteran's list of alleged complaints for compensation purposes is almost identical in substance and order as the signs or symptoms of an undiagnosed illness and medically unexplained chronic multisymptom illness listed in 38 C.F.R. § 3.317.  The evidence strongly indicates that, in an attempt to obtain VA compensation, the Veteran copied the criteria under 38 C.F.R. § 3.317 without an understanding of the actual disabilities and without evidence that he had such disabilities or symptoms.  The Veteran's clinical records do not support that he has the multitude of symptoms which he claims, and he has not been shown to be competent to make clinical diagnosis for a number of the claimed disabilities (e.g. fibromyalgia, chronic fatigue syndrome).  The Board finds, based on the evidence as a whole, that the Veteran is less than credible as to the extent of his physical symptoms. 

The Veteran's August 1991 report of medical history for separation purposes reflects that he denied swollen or painful joints, frequent or severe headaches, skin diseases, shortness of breath, pain or pressure in the chest, heart trouble, cramps in the legs, or stomach, liver, or intestinal trouble, or neuritis.  He reported that he was in "excellent health" and denied any symptoms.  His physical examination was normal with the exception of acne on the face and thorax. 

Post service records do not support that the Veteran has a disability related to his Gulf War service.  An April 2010 VA clinical record reflects that the Veteran was negative for weight change, cardiac complaints, respiratory complaints, GI/digestive complaints, muscle complaints, neurologic complaints, and skin complaints.  With regard to weight, historically, the Veteran weighed 160 lbs. on separation from service.  An April 2010 record reflects a weight of 191 lbs.  An October 2010 record reflects a weight of 201 lbs.  An August 2013 VA examination report reflects no weight changes.  There is no competent credible evidence of abnormal weight loss.  While the Veteran has complaints of acne and had tinea pedis of the feet in 2013, there was no acne, or other skin disability, noted on the Gulf War Protocol examination in October 2010 and there is no competent credible evidence that he has had acne or tinea pedis related to an unexplained or multisymptom illness.  The Veteran's claimed "red spots" on his legs were diagnosed as a sunburn in August 2013.  

With regard to his cardiovascular symptoms, he has been diagnosed with early atherosclerotic changes of the aorta (See November 2002 record) and hypertension; however, neither has been found to be part of an unexplained or multisymptom illness.  The October 2010 VA examination report is negative for muscle and/or joint symptoms, GI symptoms, neurologic symptoms, genitourinary symptoms, or respiratory symptoms.

An August 2013 VA examination for the Veteran's toe also reflects that he denied numbness, weakness, syncope, and joint pain. 

The Veteran may believe that he has a disability due to service.  However, he has not been shown to have the education, training, and experience necessary to provide a competent opinion that he has an undiagnosed illness or a medically unexplained chronic multisymptom illness.  He is competent to relate some symptoms; however, he is not credible as to such, and not competent to provide an etiology.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428 (2011). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neurological disability

With regard to a neurological disability, the Veteran testified that he does not know "what that means, but I have them, but I haven't been diagnosed with that either.  No, I don't' think I have that."  He testified that he does not have a loss of sensation in the fingers or toes, and does not have tingling in the arms or legs.  He also testified that he can control his muscles and can walk.  In essence, he testified that he just is "not feeling well." (See Board hearing transcript, pages 21 and 22.)  He did, however, also report that he has "restless leg."  He described his "restless leg" as being anxious and that he needs to get up and walk, and that it started when he got out of service.  He further testified that he is treated by medication that calms him down. 

While the Veteran contends that his anxiety and need to walk is "restless leg" syndrome, he has not been shown to be competent to state such.  He has not been diagnosed with restless leg syndrome and he has not reported symptoms such as a "pins and needles," throbbing legs, pulling in the legs, or creeping or unpleasant sensations in the legs.  To the contrary, he has reported psychiatric symptoms, not leg symptoms.  

SSA records are negative for neurologic symptoms.  In addition, VA records are negative for abnormal involuntary movements and note no symptoms of tardive dyskinesia, to include of the lower extremities (e.g. May 2006, May 2010).  A July 2008 new patient progress note reflects that the Veteran denied neurological symptoms. 

An October 2010 VA examination report reflects that the Veteran reported that he gets a migraine headache once per month, which lasts "hours" and which he treats with over the counter Tylenol.  The clinician opined that it is less likely as not that the Veteran's headaches were related to service, as there was no medical evidence of an actual head injury in service, only a superficial laceration to the forehead in 1988.

The October 2010 VA examination report also reflects that the Veteran had normal coordination, normal orientation, normal memory, normal speech, and normal left and right cranial nerve function.  He also had normal reflexes and sensory examination findings bilaterally.  He had normal motor examination findings.

In sum, the Veteran has asserted a neurological disability as due to exposure to elements and toxins in the Gulf War, and/or that he has headaches due to a traumatic brain injury in service.  As noted above, he has withdrawn his claim for entitlement to service connection for a TBI, and the evidence does not support a finding of a TBI in service.  The Veteran's STRs do not support a finding of a neurological disability.  His August 1991 report of medical history for separation purposes reflects that he denied neuritis, headaches, or any other problem.  He reported that he was in "excellent health" and his neurological system was normal upon examination. 

The Board finds that service connection is not warranted. The evidence is against a finding that the Veteran has a neurological disability causally related to, or aggravated by, service.  There is no evidence of any such disability in service, or within one year of separation from service.  There is no competent credible opinion that support such.  In addition, the earliest evidence of headaches is many years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran is not credible as to any allegations of symptoms of a neurological disability in service or within one year after service based on the record as a whole, as noted above.  

Gastrointestinal disability

The Veteran contends that he has a gastrointestinal disability manifested by loud noises in his intestines from "time to time" all day.  He testified that he has not been diagnosed with anything, that he has no pain, that he does not have a gas buildup, that it is not limited to when he eats, and that it does not wake him up at night.  In essence, the Veteran has not testified as to symptoms of an actual gastrointestinal disability.  He has not provided evidence that "noises" are manifestations of a gastrointestinal disability.

The clinical records do not support a gastrointestinal disability.  For example, the Veteran's August 1991 report of medical history for separation purposes reflects that he denied stomach, liver, intestinal trouble, or frequent indigestion.  An October 2002 VA record (nursing note) reflects that upon gastrointestinal assessment, bowel sounds were present, there were no bowel problems, no abdominal pain, no nausea, and no vomiting, no recent. weight loss.  A June 2008 VA clinical record reflects no gastrointestinal bleeding.  A July 2008 new patient note reflects that a review of GI/Digestive symptoms was negative for change in appetite, dysphagia, heartburn, abdominal pain, belching/gas, hematemesis, hematochezia, melena, jaundice, hemorrhoids, or change in bowel habits.  The October 2010 VA Gulf War Protocol examination report is negative for GI symptoms.  

As the evidence does not support a finding of an actual disability or manifestations of such, service connection for a gastrointestinal disability is not warranted.  see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran may be competent to report noises emanating from his stomach or gastrointestinal system, but he has not been shown to have the experience, knowledge, or training necessary to make a competent diagnosis of an actual disability.  see Kahana, 24 Vet. App. at 435.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Acquired psychiatric disability

Historically, in an August 1996 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) and adjustment disorder with mixed emotional feature, anxiety and depression, claimed as mental confusion.  The Veteran did not appeal the decision and it became final.

Evidence of record at time of last final denial 

At the time of the last final denial, the evidence included clinical evidence of diagnoses of PTSD, chronic adjustment disorder with mixed emotional features, anxiety, depression, and insomnia (i.e. February and March 1996 records), and a finding of no symptoms of PTSD (i.e. April 1996).  The evidence also included the Veteran's statements that he had had symptoms since 1991 (e.g. feeling confused, anxious, depressed, stressful situations, lack of sleep). 

Evidence since the last final denial

Evidence added to the claims file since the last final denial includes hospitalization records and diagnosis of schizophrenia (paranoid type).  (e.g. October - November 2002 VA record, January 2003 SSA record, and June 2008 VA record) and his statements that he has had auditory hallucinations since approximately 2000 (See October 2010 VA mental health record.)

The evidence also includes the Veteran's contention that he had a TBI in service and that he has schizophrenia related to a TBI.  A copy of an article from the "Schizophrenia Daily News Blog" reflects that a study suggests that people who have a biological predisposition towards mental illness and experience a head injury may be at increased risk for schizophrenia.

Old and new evidence of record considered as a whole

The Board finds that the Veteran's new allegation of a TBI and the diagnosis of schizophrenia, are new and material evidence under the low threshold established by the Court in Shade v. Shinseki, 24 Vet.App. 110 (2010).  Thus, the claim is reopened.  

Newly Reopened Claim

Having reopened the Veteran's claim, the Board must now determine whether service connection for an acquired psychiatric disability may be granted on the merits, de novo.  The RO, in its 2010 decision, reopened the claim and adjudicated it on the merits  Thus, the Board may adjudicate it without further RO action.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In consideration of the Court's decision in Clemons v. Shinseki, 23 Vet. App (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by the appellant, the Board has considered the Veteran's symptoms and diagnoses during the rating period on appeal.  During the pendency of the Veteran's claim, he has had a diagnosis of schizophrenia, paranoid type.  While the Veteran initially indicated that his schizophrenia is causally related to, or aggravated by, an alleged in-service TBI, he is not service connected for a TBI.  As noted above, he has withdrawn his claim of entitlement to service connection for a TBI.  In addition, a November 2009 VA examination report reflects that it is less likely as not that the Veteran had a TBI in service.  (The Board also notes that the Veteran has reported that when he was five years old hit was hit in the head with a swing and lost consciousness.)

A December 2009 VA examination report reflects that the Veteran does not meet the criteria for PTSD.  He was diagnosed with schizophrenia, paranoid type intertwined with alcohol and cannabis abuse.  

The Veteran's STRs are negative for symptoms of an acquired psychiatric disability.  

His August 1991 report of medical history for separation purposes reflects that the Veteran denied frequent trouble sleeping, depression, excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  His report of medical examination reflects that he had a normal psychiatric evaluation. 

March 1996 records reflect a diagnosis of adjustment disorder with mixed emotional features, anxiety and depression; this is more than four years after separation from service. 

An April 1996 record reflects that the Veteran reported that he has trouble falling asleep, and has no history of psychiatric treatment.  It was noted that the Veteran was non-psychotic.  It was noted that he was applying for service connection for PTSD but that he had no symptoms of PTSD upon evaluation.  His major complaint was insomnia.

A February 2000 VA record reflects that the Veteran reported that he had stressors of seeing dead Iraqi soldiers and prisoners of war while in service.  He also reported that he was distressed by the sound of bombs, although his location was never hit by these nor was he in any danger of being hit.  The clinician found that the Veteran did not meet the criteria for PTSD, but may want to seek treatment for periodic insomnia.  The records reflect that the Veteran reported for the past three to four years, he had being having periods of not being "happy" or "lucky"; this would correspond with approximately 1996 or 1997, more than five years after separation from service. 

A 2003 VA record reflects that the Veteran was hospitalized from October to November 2002 after being brought to the ER.  It was noted that the Veteran had been "isolating himself and exhibiting erratic behavior for many months."  It was further noted that the Veteran reported that "for approximately past two years he has been hearing voices."  Thus, the Veteran reported that his symptoms of schizophrenia (i.e. hearing voices) began in approximately 2000, or approximately.  nine years after separation from service.

There is no competent credible evidence that the Veteran's schizophrenia is causally related to, or aggravated by, service.  In addition, the evidence does not support a finding that the Veteran's schizophrenia manifested to a degree of 10 percent or more within one year after separation from service.  38 C.F.R. § 3.309. 

The Board also finds that any statement by the Veteran that he had symptoms of schizophrenia in service, or within one year of separation from service, are less than credible given the record as a whole, to include his denial of any psychiatric symptoms in service, and the clinical records which note the onset of symptoms several years after separation from service.  

Generally, a person is competent to report symptoms capable of lay observation.  Here, however, the Veteran has not been shown to have the training, experience, or education, necessary to make a competent diagnosis of an acquired psychiatric disability as that falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372. 

In sum, during the pendency of the appeal, the Board has had a diagnosis of schizophrenia and alcohol and drug abuse.  There is no competent credible evidence that any such disability is causally related to, or aggravated by, active service.  Moreover, service connection for PTSD, or another acquired psychiatric disability, is not warranted because, during the pendency of the appeal, the Veteran has not meet the criteria for such, and there is no competent credible evidence that even if he had such, it is causally related to, or aggravated by, active service.  In this regard, the Board notes that the Veteran had service in the Persian Gulf; however, he nevertheless does not have a valid diagnosis of a disability related to such service, during the pendency of his claim.  A May 2006 screening for PTSD was negative, and as noted above, the VA examination report is also negative for a diagnosis of PTSD)

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Rating Great Toe disability

The Veteran is service connected for a status right great toe crush injury and fracture of distal phalanx, healed with residual scar, evaluated as noncompensable under DC 5284.  At the March 2015 Board hearing, he testified that he has pain most of the time with his right great toe.  He also testified that he has problems with movement, which he described as the toe being "rigid," "frozen" and "stuck".  He reported that he limps from time to time.  He denied hammertoe, swelling, tenderness, instability, abnormal weight bearing, skin problems, or claw foot.  (See Board hearing transcript, pages 6 and 7.)

Under DC 5284, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  

An August 2014 examination report reflects that the Veteran reported that he experiences discomfort in his right great toe related to changes in the weather, but reported no loss of function or problems walking.  The Veteran did not have flare-ups which caused function loss or functional impairment.  Upon physical examination, there was no pain, but the Veteran reported that he continues to experience discomfort in his right toe related to changes in weather.  The Veteran had a well healed scar, which was 2.0 cm x .2cm in size, on the lateral aspect of the right great toe.  There was no evidence of arthritis on x-ray.  

The Board has considered the Veteran's reported symptoms as well as the VA examination report and the clinical records, and finds that the Veteran's right toe disability does not rise to the level of a moderate foot disability or moderate toe disability.  Initially, the Board finds that the Veteran is less than credible as to constant daily pain which causes limping.  The clinical records are negative for such complaints.  The Veteran does not use special shoes, does not take prescription pain medication, does not use an assistive device for walking, did not have pain on examination, and has not been found to have an abnormal gait.  (See October 2002, April 2004, August 2014).   

In order to warrant a 10 percent rating, the Veteran's disability would have to be at least "moderate" in severity.  In considering whether the Veteran's right great toe disability rises to the level of moderate, the Board has considered the other rating codes of the feet and the level of disability which warrants a 10 percent rating.  The term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo Achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle. See 38 C.F.R. § 4.71a, DC 5270, 5276, 5277, 5278.  The record does not indicate that the Veteran's toe disability approximates such degree of severity for the time period in question.  The Board finds that the Veteran's reported symptoms, which he has described to the Board as an inability to move his toe and constat, and described to the examiner as "discomfort" in weather changes with no functional loss pain, do not rise to the level of moderate. 

In finding that the Veteran's disability does not warrant a compensable rating, the Board has considered DeLuca factors but finds that the evidence does not support a finding that the Veteran has functional limitations which would support a higher rating.

The VA disability rating schedule includes nine separate diagnostic codes for foot disabilities.  Eight of them are associated with a specific condition, or conditions, while one of them, DC 5284, refers generally to "Foot injuries, other." The Board has considered whether there is an applicable diagnostic code other than DC 5284 which would provide the Veteran with a higher evaluation, or a separate evaluation but finds that there is not.  He has not been shown to have weak foot, claw foot, Morton's disease, hallux valgus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones.  He has not been found to have flat feet due to his service-connected disability.  The Board also finds that a separated rating under DC 5003 is not warranted.  The Veteran does not have x-ray evidence of arthritis of two or more minor joint groups, and/or objective evidence of limitation of motion confirmed by swelling, muscle spasm, or satisfactory (e.g. credible) evidence.

The Board acknowledges that in the 2014 VA examination report, the examiner checked that the Veteran had metatarsalgia and noted it was of moderate severity for malunion or nonunion of the tarsal metatarsal bones.  However, in an email addendum, the examiner noted that the Veteran does not have an "official diagnosis of metatarsalgia (meaning toe pain)" but does complain of residual toe pain with the weather.  The Board finds that the evidence does not support a finding of anterior metatarsalgia or Morton's disease.  The Veteran is service-connected for only his great toe and he has not reported burning, numbness. Pain with weightbearing or in the forefoot has not been found on clinical examination. 

The Veteran's right great toe disability is no more than mild in severity; thus, a compensable rating is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Extraschedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  As noted above, the rating criteria allow for the Veteran's great toe disability to be rated based on severity of symptoms.  Any symptom which the Veteran could possibly have would be considered under the categories of moderate, moderately severe, or severe. Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms of stiffness and pain.  The Veteran's reported symptoms do not reach a level beyond the normal disability picture.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Veteran's only service-connected disability is his right great toe; thus, the Veteran's situation does not involve an exceptional circumstance as contemplated by the Court in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Total rating based on individual unemployability (TDIU) 

A claim for TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, a TDIU is not raised in an increased rating claim unless the Roberson requirements are met. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran is unemployed; however there is no indication in the claims file that he is unemployed due to his service-connected disability.  In addition, the evidence does not reflect, or imply, that his service-connected right great toe disability renders him unable to obtain and maintain substantial gainful employment.  Thus, the issue of a TDIU due to service-connected disability has not been reasonably raised by the record, and referral for RO consideration is not warranted. 


ORDER

The appeal as to the issue of entitlement to service connection for the residuals of traumatic brain injury (TBI) is dismissed.

The appeal as to the issue of entitlement to service connection for a disability manifested by muscle pain is dismissed.

The appeal as to the issue of entitlement to service connection for a respiratory disability is dismissed.

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for headaches is dismissed.

The appeal as to the issue of entitlement to service connection for fibromyalgia is dismissed.

The appeal as to the issue of entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal as to the issue of entitlement to service connection for a sleep disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a menstrual disorder is dismissed.

The appeal as to the issue of entitlement to service connection for acne is dismissed.

The appeal as to the issue of entitlement to service connection for abnormal weight loss is dismissed.

The appeal as to the issue of entitlement to service connection for amyotrophic lateral sclerosis (ALS) is dismissed.

The appeal as to the issue of entitlement to service connection for a neuropsychological disability is dismissed.

Entitlement to service connection for Gulf War Syndrome is denied. 

Entitlement to service connection for a neurological disability is denied.

Entitlement to service connection for a gastrointestinal disability is denied.

As new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, the appeal is granted to that extent.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to a compensable rating for right great toe disability is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


